[Cite as State v. Bangera, 2016-Ohio-4596.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                      GEAUGA COUNTY, OHIO


STATE OF OHIO,                                  :     OPINION

                 Plaintiff-Appellee,            :
                                                      CASE NO. 2015-G-0021
        - vs -                                  :

DOMINIC A. BANGERA,                             :

                 Defendant-Appellant.           :


Criminal Appeal from the Geauga County Court of Common Pleas, Case No. 14 C
000106.

Judgment: Affirmed.


James R. Flaiz, Geauga, County Prosecutor, and Christopher J. Joyce, Assistant
Prosecutor, Courthouse Annex, 231 Main Street, Suite 3A, Chardon, OH 44024 (For
Plaintiff-Appellee).

Mark B. Marein, Marein & Bradley, 222 Leader Building, 526 Superior Avenue,
Cleveland, OH 44114 (For Defendant-Appellant).




CYNTHIA WESTCOTT RICE, P.J.

        {¶1}     Appellant, Dominic A. Bangera, appeals his conviction in the Geauga

County Court of Common Pleas, following a bench trial, of trafficking in heroin and

related felonies along with major drug offender specifications. The principal issue is

whether the trial court erred in denying appellant’s motion to suppress evidence
obtained during a search of his residence pursuant to a search warrant.            For the

reasons that follow, we affirm.

       {¶2}   On June 3, 2014, a United States Postal Service Investigator advised

Geauga County Sheriff’s detectives that appellant and his wife, Jaqueline Sanchez, who

reside at 15590 Parkview Drive in Newbury Township, were suspects in a money-

laundering investigation involving their suspicious purchases of money orders.

       {¶3}   Based on this information, on June 11, 2014, Detective Steven

Deardowski of the Sheriff’s Office conducted a trash pull at appellant’s residence.

During the trash pull, Detective Deardowski discovered evidence of drug activity as well

as evidence that confirmed the Postal Service’s report.             Based on the foregoing

information, Detective Deardowski presented the Judge of the Chardon Municipal Court

with an affidavit for a search warrant and a proposed search warrant for appellant’s

residence. The detective’s affidavit provided, in pertinent part:

       {¶4}   On June 3, 2014, detectives were provided information from the
              U.S. Postal Service that the residents of 15590 Parkview Dr.,
              Newbury Twp. are suspects in a money laundering investigation.
              The detectives were informed that residents (Jaqueline Sanchez &
              Dominick Bangera) of that address have been involved in
              purchasing money orders for large amounts of money. The U.S.
              Postal Service stated these purchases have been suspicious
              because they are consistently purchasing the [money] orders just
              under the $3,000.00 threshold.

       {¶5}   On June 11, 2014, detectives conducted a trash pull at the
              residence with the assistance of Universal Disposal. The trash
              collected was monitored from the curb side to where it was
              processed at the Sheriff’s Office.

       {¶6}   During a search of the garbage one bud of marijuana was found in
              conjunction with the top portion of a heat seal bag. It should be
              noted that heat seal bags are often used in the packaging of
              marijuana.




                                             2
      {¶7}   (4) money order receipts were located noting (11) money order
             transactions totaling an amount of approximately $7,017.00. The
             dates on these receipts were 2/18/14, 5/7/14, 5/30/14 and 6/4/14.

      {¶8}   (2) Express Mail receipts [were located] for packages that were
             sent to Pico Rivera, CA on 4/17/14 and 5/20/14.

      {¶9}   (2) Express Mail receipts [were located] for packages that were
             sent to Montebello, CA on 5/12/14 and 5/30/14.

      {¶10} It should be noted that resident Dominick Bangera has a prior drug
            cultivation conviction in 2006.

      {¶11} Information [was] provided from the U.S. Postal Service
            Investigator that since an investigation was started approximately a
            month ago approximately (20) money orders have been sent by the
            suspects.

      {¶12} Based on the above aforementioned investigation and my
            experience, this Detective has probable cause to believe and does
            believe that Jaqueline Sanchez and Dominick Bangera are in
            violation of Ohio Revised Code Section 2925.03 Trafficking in
            drugs, 2925.11 Possession of drugs, and 2923.24 Possessing
            Criminal Tools. Furthermore this detective has probable cause to
            believe and does believe that evidence related to these crimes
            which occurred [is] in or on the property located at 15590 Parkview
            Rd. Newbury Twp., Geauga County Ohio. The residence is
            described as a two story single family home on the west side of
            Park View Dr. with the front door facing south.

      {¶13} Based on the foregoing affidavit, the Chardon Municipal Court Judge

signed and issued the search warrant. The warrant provided, in pertinent part:

      {¶14} That in the Township of Newbury, Geauga County, Ohio, the
            following criminal offense(s) ha[ve] occurred:

      {¶15} Possession of Drugs R.C. §2925.11

      {¶16} Trafficking in Drugs R.C. §2925.03

      {¶17} That the following items of property are connected with the
            commission of said offense(s):

      {¶18} Drugs of abuse, * * * Drug Paraphernalia, * * * and other items
            which are evidence of and in violation of ORC 2925.03 Trafficking



                                           3
             in Drugs. These items include but are not limited to scales,
             packaging materials, paraphernalia, weapons, pagers, scanners,
             notes, records, mail, ledgers, photographs, receipts, address
             books, phone books, cell phones, any and all electronic
             communication devices, caller ID boxes, answering machines,
             financial records, conveyances, books, safes, safety deposit box
             keys, U.S. currency, checks, money drafts, real estate drafts,
             deposit slips, canceled checks, any funds gained from sales,
             printouts, computers, media storage devices and evidence of
             expenditure(s) of currency and currency equivalents, and items
             bartered or sold in exchange for said contraband, and any vehicles
             used in the transportation of said contraband.

      {¶19} and all other fruits and instrumentalities of the crime at present time
            unknown.

      {¶20} The warrant was executed on the same day, June 11, 2014, and large

amounts of narcotics (including heroin, methamphetamine, and marijuana), bundles of

cash, money orders, and packaging materials were seized at appellant’s residence.

      {¶21} Appellant admitted to detectives that he has been dealing drugs since

1998, including marijuana, cocaine, heroin, and meth.

      {¶22} On July 25, 2014, appellant was charged in a 13-count indictment with

engaging in a pattern of corrupt activity, a felony of the second degree (Count 1); two

counts of aggravated trafficking in drugs, each being a felony of the first degree and

each with a major drug offender specification (Counts 2 and 3); two counts of trafficking

in heroin, each being a felony of the first degree and each with a major drug offender

specification (Counts 4 and 5); two counts of trafficking in marijuana, each being a

felony of the second degree (Counts 6 and 7); trafficking in drugs, a felony of the fourth

degree (Count 8); aggravated possession of drugs, a felony of the first degree, with a

major drug offender specification (Count 9); possession of heroin, a felony of the first

degree, with a major drug offender specification (Count 10); possession of marijuana, a




                                            4
felony of the second degree (Count 11); possession of drugs, a felony of the fourth

degree (Count 12); and possession of criminal tools, a felony of the fifth degree (Count

13). Appellant pled not guilty.

         {¶23} Subsequently, appellant moved to suppress the evidence obtained

pursuant to the search warrant.       Following a hearing on the motion, the trial court

entered an exhaustive, 22-page judgment denying the motion to suppress.

         {¶24} On the state’s motion, the trial court dismissed Counts 2, 4, and 6 of the

indictment. Appellant waived his right to a trial by jury and the case was tried to the

court.    Following the trial, the court returned a verdict finding appellant guilty of all

remaining counts and the major drug offender specifications.

         {¶25}   Following a sentencing hearing, the trial court sentenced appellant to an

aggregate term of 30 years in prison. Appellant appeals his conviction asserting three

assignments of error. For his first, he alleges:

         {¶26} “The fruits of the search of the Bangera residence must be suppressed

because the warrant was not supported by probable cause to believe the enumerated

items to be seized would be found in the home.”

         {¶27} Appellate review of a trial court’s ruling on a motion to suppress evidence

presents a mixed question of law and fact. State v. Burnside, 100 Ohio St.3d 152,

2003-Ohio-5372, ¶8. During a hearing on a motion to suppress evidence, the trial court

acts as the trier of fact and, as such, is authorized to resolve factual questions and

assess the credibility of witnesses.     State v. Mills, 62 Ohio St.3d 357 (1992). An

appellate court reviewing a ruling on a motion to suppress is bound to accept the trial

court’s findings of fact where they are supported by competent, credible evidence. State




                                             5
v. Guysinger, 86 Ohio App.3d 592, 594 (4th Dist.1993). Accepting these facts as true,

the appellate court independently determines, as a matter of law, without deference to

the trial court's conclusion, whether the facts meet the applicable legal standard. State

v. Djisheff, 11th Dist. Trumbull No. 2005-T-0001, 2006-Ohio-6201, ¶19.

      {¶28} The Fourth Amendment of the United States Constitution provides: “The

right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated, and no Warrants shall issue,

but upon probable cause * * *.”

      {¶29} The Supreme Court of Ohio has held that “Section 14, Article I of the Ohio

Constitution * * * afford[s] the same protection as the Fourth Amendment in felony

cases.” State v. Smith, 124 Ohio St.3d 163, 2009-Ohio-6426, ¶10, fn. 1.

      {¶30} Appellant asserts five issues with respect to this assigned error. First, he

argues the affidavit offered in support of the search warrant was overbroad in that it did

not particularly describe the items to be seized. In support, he argues the affidavit did

not include the same list of items to be seized as set forth in the search warrant or set

forth any connection, based on probable cause, between the items to be seized and the

alleged crimes.

      {¶31} However, it is the search warrant, not the affidavit offered in support of the

warrant, that is subject to Fourth Amendment scrutiny.         The Fourth Amendment

provides that “no Warrants shall issue, but upon probable cause, supported by Oath or

affirmation, and particularly describing the place to be searched, and the persons or

things to be seized.” (Emphasis added.) “The manifest purpose of this particularity

requirement was to prevent general searches. * * * [T]he requirement ensures that the




                                            6
search will be carefully tailored to its justifications, and will not take on the character of

the wide-ranging exploratory searches the Framers intended to prohibit.” Maryland v.

Garrison, 480 U.S. 79 (1987). By requiring a particular description of the items to be

seized, the Fourth Amendment “prevents the seizure of one thing under a warrant

describing another. As to what is to be taken, nothing is left to the discretion of the

officer executing the warrant.” Marron v. United States, 275 U.S. 192, 196 (1927).

       {¶32} The United States Supreme Court, in Groh v. Ramirez, 540 U.S. 551, 557

(2004), held: “The Fourth Amendment by its terms requires particularity in the warrant,

not in the supporting documents.” This court followed Groh in State v. Gritten, 11th

Dist. Portage No. 2004-P-0066, 2005-Ohio-2082, ¶13. Since it is the warrant, not the

affidavit, that must particularly describe the things to be seized, the failure of the

affidavit to particularly describe the items to be seized does not support a constitutional

violation.

       {¶33} Further, while Crim.R. 41(C) requires the affidavit to describe the items to

be seized, it is well-established that the exclusionary rule will not be applied to violations

of Crim.R. 41 that do not rise to the level of constitutional error. State v. Wilmoth, 22

Ohio St.3d 251, 262 (1986); State v. Applebury, 34 Ohio App.3d 376 (1st Dist.1987).

Since the Fourth Amendment does not require the affidavit in support of a search

warrant to describe the items to be seized, the failure of an affidavit to describe those

items does not result in application of the exclusionary rule.

       {¶34} In any event, Crim.R. 41(C) does not require that the items to be seized

be described with particularity. That rule provides: “The affidavit shall name or describe

the person to be searched or particularly describe the place to be searched, name or




                                              7
describe the property to be searched for and seized * * *.” (Emphasis added.) Thus, a

general description in the affidavit of the items to be seized would satisfy the rule.

       {¶35} This court, in State v. Young, 146 Ohio App.3d 245, 256 (11th Dist.2000),

explained that evidence of drug trafficking set forth in an affidavit for a search warrant

would support a warrant for items likely to be found in the possession of a trafficker.

Further, the Sixth District’s discussion of the particularity requirement of search warrants

in State v. McCrory, 6th Dist. Wood Nos. WD-09-074, WD-09-090, 2011-Ohio-546, is

instructive:

       {¶36} “The portions of the warrant limited to fruits and evidence of
             gambling are sufficiently particular; even though those portions do
             not contain a time limitation, their subject-matter limitation (fruits
             and evidence of gambling) fulfills the same function as a time
             limitation would have done, by limiting the warrant to evidence of
             the crimes described in the affidavit. * * * Therefore, seizure of the
             documents pertaining to the gambling and the closely related
             money laundering charges was permissible.” McCrory at ¶40,
             quoting United States v. Ford, 184 F.3d 566, 578 (6th Cir.1999).

       {¶37} Here, the affidavit set forth evidence of drug trafficking and described the

items to be seized as evidence related to the crimes of trafficking in drugs, possession

of drugs, and possession of criminal tools.        As a result, the affidavit satisfied the

description requirement of Crim.R. 41(C).

       {¶38} We therefore hold the trial court did not err in finding that the affidavit

sufficiently described the items to be seized in terms of their being evidence of the

commission of the named crimes.

       {¶39} For his second and third issues, appellant argues that the search warrant

was not supported by a showing of probable cause and that the items listed in the

warrant were not described with sufficient particularity.




                                              8
       {¶40} The Supreme Court of Ohio, in State v. George, 45 Ohio St.3d 325 (1989),

stated:

       {¶41} In determining the sufficiency of probable cause in an affidavit
             submitted in support of a search warrant, “[t]he task of the issuing
             magistrate is simply to make a practical, common-sense decision
             whether, given all the circumstances set forth in the affidavit before
             him, including the ‘veracity’ and ‘basis of knowledge’ of persons
             supplying hearsay information, there is a fair probability that
             contraband or evidence of a crime will be found in a particular
             place.” Id. at paragraph one of the syllabus, quoting Illinois v.
             Gates, 462 U.S. 213, 238-239 (1983). Further, magistrates are
             permitted to make common sense inferences supported by other
             evidence in the affidavit. State v. Kinney, 83 Ohio St.3d 85, 96
             (1998). In other words, the determination of the existence of
             probable cause must be based on the totality of the circumstances
             presented in the affidavit. George, supra, citing Gates, supra.

       {¶42} The Supreme Court of Ohio, in George, supra, further stated:

       {¶43} In reviewing the sufficiency of probable cause in an affidavit
             submitted in support of a search warrant issued by a magistrate,
             neither a trial court nor an appellate court should substitute its
             judgment for that of the magistrate by conducting a de novo
             determination as to whether the affidavit contains sufficient
             probable cause upon which that court would issue the search
             warrant. Rather, the duty of a reviewing court is simply to ensure
             that the magistrate had a substantial basis for concluding that
             probable cause existed. In conducting any after-the-fact scrutiny of
             an affidavit submitted in support of a search warrant, trial and
             appellate courts should accord great deference to the magistrate’s
             determination of probable cause, and doubtful or marginal cases in
             this area should be resolved in favor of upholding the warrant. Id. at
             paragraph two of the syllabus, citing Gates, supra.

       {¶44} The Supreme Court of Ohio, in State v. Jones, 143 Ohio St.3d 266, 2015-

Ohio-483, ¶1, held: “Using the totality-of-the-circumstances test in this case, we hold

that the evidence seized from a single trash pull that corroborates tips and background

information involving drug activity is sufficient to establish probable cause for a warrant.”

The Court in Jones stated that “the trash pull in this case should have been considered




                                             9
as a part of the totality of the circumstances, along with all of the other information

presented in the affidavit accompanying the request for the search warrant.” Id. at ¶15.

      {¶45} Appellant argues that the search warrant here was essentially based only

on the single bud of marijuana and the top portion of a heat-sealed baggie, which were

found in appellant’s trash. Appellant relies heavily on Young, supra. In Young, the

police officer saw a single bag of suspected marijuana on the defendant’s dining room

table. From this evidence alone, the officer concluded it was likely that other drugs and

drug paraphernalia would be in the residence.        Based on his affidavit, the officer

obtained a search warrant for the seizure of other drugs and contraband listed in the

affidavit. The trial court suppressed the evidence. This court affirmed, holding the

warrant was overbroad in that it was not limited to a search for marijuana and

marijuana-related paraphernalia. Id. at 256.

      {¶46} However, Young is inapposite because, here, the evidence was not limited

to the bud of marijuana and a portion of the baggie. Rather, Detective Deardowski’s

affidavit provided evidence that appellant was involved in drug trafficking. The affidavit

stated that during the trash pull, the bud of marijuana was found together with the top

part of a heat-sealed baggie and that such bags are often used to package marijuana.

      {¶47} In addition, the affidavit recited that on June 3, 2014, a Postal Service

Inspector advised the detectives that appellant and his wife were currently suspects in a

money-laundering investigation and that the couple was involved in purchasing money

orders for large amounts of money. The affidavit stated that, according to the inspector,

these money orders were suspicious because they were consistently for amounts just

under the $3,000 threshold. The affidavit stated that the Postal Service also advised




                                           10
that since its investigation had begun one month ago, appellant had shipped about 20

money orders.

       {¶48} Further, the trash pull revealed evidence that corroborated the Postal

Service’s report.      The trash pull yielded four recent money order receipts, which

evidenced 11 money order purchases that totaled over $7,000. The affidavit also stated

that four Express Mail receipts showed that packages were recently sent to different

cities out of state. The affidavit also stated that appellant has a prior conviction for drug

cultivation in 2006.

       {¶49} The Tenth District addressed strikingly similar facts in State v. Pearson,

10th Dist. Franklin No. 99AP-371, 2000 Ohio App. LEXIS 2492 (June 13, 2000). In

Pearson, following the defendant’s conviction of various drug offenses, she appealed,

arguing that the trial court erroneously denied her motion to suppress because the

affidavit in support of the warrant did not establish probable cause. The warrant

authorized a search for evidence of the defendant’s involvement in drug trafficking. The

affidavit explained how an informant told the affiant-detective that the defendant bought

$5,000 in money orders at the post office. She did not fill out a cash transaction report

when she bought the money orders, which was required with the amount of the money

orders. The detective said in his affidavit that the defendant had visited the post office

twice that day to buy money orders.         The detective also said that drug traffickers

commonly use postal money orders to buy illegal drugs. In addition, a trash pull from

garbage bags found in front of the defendant’s home resulted in the discovery of three

baggies with cocaine residue. The affidavit also mentioned that the defendant had a

prior arrest for trafficking in drugs. The Tenth District held that the affidavit provided the




                                             11
municipal court judge with sufficient information to conclude that a fair probability

existed that contraband or evidence of drug trafficking would be found at appellant's

home. Id. at *5. In support, the appellate court noted that the affidavit contained specific

examples of appellant's suspected involvement in illicit narcotics activity and, as such,

the municipal court judge properly issued the search warrant. Id.

       {¶50} Further, while the instant search warrant described the items to be seized

in broad and generic terms, the warrant satisfied the particularity requirement of the

Fourth Amendment. In Young, supra, this court stated that the Fourth Amendment

requirement of particularity prevents “a general, exploratory rummaging in a person’s

belongings.” Id. at 256, quoting Coolidge v. New Hampshire, 403 U.S. 443, 467 (1971).

However, this court in Young continued, “[a] warrant describing ‘items to be seized in

broad and generic terms may be valid if the description is as specific as circumstances

and [the] nature of [the] activity under investigation permit.’” Young, supra, quoting

United States v. Wicks, 995 F.2d 964, 973 (10th Cir.1993). Further, a search warrant

containing a list of generic items likely to be found in the possession of a drug trafficker

is not overbroad where the warrant limits the items to be seized to items that are related

to the offenses of drug possession and drug trafficking. State v. Gonzales, 3d Dist.

Seneca Nos. 13-13-31, 13-13-32, 2014-Ohio-557, ¶34; State v. Young, 12th Dist.

Clermont No. 2005-08-074, 2006-Ohio-1784, ¶33.

       {¶51} Thus, contrary to appellant’s argument, the fact that the search warrant

included a long list of generic items did not make the search warrant general or

exploratory because the warrant expressly qualified each item to be seized as being

connected with drug trafficking.      We agree with the trial court’s finding that the




                                            12
description of the items listed in the search warrant was sufficiently particular because

the warrant stated that each item was related to drug trafficking.

       {¶52} We therefore hold the trial court did not err in finding the search warrant

was supported by probable cause as set forth in Detective Deardowski’s affidavit and

that the warrant was sufficiently particular in describing the items to be seized.

       {¶53} For his fourth issue, appellant argues the municipal court judge failed to

function as a neutral and detached magistrate, rendering the search unconstitutional. A

judge or magistrate issuing a search warrant must be neutral and detached. State v.

Hobbs, 133 Ohio St.3d 43, 2012-Ohio-3886, ¶10. Further, a magistrate who is not

neutral and detached and instead acts as an adjunct law enforcement officer cannot

provide valid authorization for an otherwise unconstitutional search. United States v.

Leon, 468 U.S. 897, 914 (1984).

       {¶54} Appellant relies on Lo-Ji Sales v. New York, 442 U.S. 319 (1979), in which

the United States Supreme Court held that the judicial officer did not act in a neutral and

detached manner.       However, in Lo-Ji, the judicial officer actually participated in

conducting the search by identifying the items to be seized at the crime scene and

ordering the police to seize them. Id. at 322. While appellant concedes the municipal

court judge was not present during the search, he argues that Lo-Ji applies here: (1)

because the detective gave the issuing judge a synopsis of the case before she signed

the warrant, and (2) because the judge signed the warrant, which listed the items to be

seized, the judge implicitly told the police what to seize. However, neither reason is

convincing. The fact that Detective Deardowski provided a summary of the case to the

judge does not mean that she was not acting in a neutral and detached manner.




                                             13
Further, the fact that the judge signed the warrant that listed the items to be seized does

not mean she told the officers what to seize; it merely means she agreed with the

detective’s listing of the items to be seized in the proposed warrant that he provided for

her review. Thus, there is no evidence to support appellant’s allegation that the issuing

judge failed to fulfill her duty to act in a neutral and detached manner.

       {¶55} For his fifth issue, appellant argues Detective Deardowski’s affidavit was

defective because it included deliberately or recklessly false statements and omitted

material facts. The Supreme Court of the United States, in Franks v. Delaware, 438

U.S. 154, 171-172 (1978), set forth a two-part test to be applied in addressing such

challenge to affidavits offered in support of a search warrant. First, the defendant must

make a preliminary showing that the affiant included in his affidavit false statements that

were made deliberately or with reckless disregard for their truth. “Reckless disregard

for the truth” in this context means the affiant had serious doubts as to the truth of his

allegations, a very high standard. United States v. Williams, 737 F.2d 594, 602 (7th

Cir.1984). Second, the court must determine if the allegedly false statements were

necessary to the issuing judge’s finding of probable cause. Franks, supra.

       {¶56} Appellant argues that Detective Deardowski made three deliberately or

recklessly false statements: (1) that appellant was convicted of drug cultivation; (2) that

he had purchased money orders in amounts just under the $3,000 threshold; and (3)

that the trash pull was at appellant’s residence.

       {¶57} However, none of the statements regarding these matters in the affidavit

rose to the level of being deliberately or recklessly false. First, while appellant was

arrested for drug cultivation, in fact, he pled guilty to permitting drug abuse. Detective




                                             14
Deardowski testified at the suppression hearing that he read the LEADS report before

drafting the affidavit and misunderstood it to mean that appellant was convicted of drug

cultivation. He testified that, while he learned about this mistake after the warrant was

signed, at the time he drafted the affidavit, he believed that appellant had been

convicted of drug cultivation. The trial court’s finding that Detective Deardowski was

negligent rather than reckless in this regard is supported by State v. Waddy, 63 Ohio

St.3d 424 (1990). In Waddy, the Supreme Court of Ohio held that misreading a LEADS

report is negligence, not recklessness, and negligence is insufficient to invalidate an

affidavit for a search warrant. Id. at 441.

       {¶58} Second, Detective Deardowski stated in his affidavit that before he drafted

it, he received information from the Postal Service that appellant had repeatedly

purchased money orders and that these purchases were suspicious because the

amount of the money orders was always just under $3,000. However, at trial, Postal

Inspector Mark Kudley testified he did not report that appellant’s activities were

suspicious because he was purchasing money orders for just under $3,000. Rather, he

testified that appellant’s activities were suspicious because he was repeatedly

purchasing money orders on the same day from different post office locations, thus

splitting-up his purchases. Mr. Kudley said that money orders over $3,000 require the

purchaser to report his personal information.      Mr. Kudley said that if appellant had

bought the money orders from the same location, the aggregate amount of money

orders he bought on any given day would have exceeded the $3,000 threshold, and he

would have had to report his personal information.

       {¶59} Under Franks, supra, the defendant has the burden to present evidence




                                              15
that at the time the affidavit was prepared, the affiant’s statement was intentionally or

recklessly false. Regardless of the discrepancy about how appellant kept under the

$3,000 threshold, the trial court found the detective’s testimony to be credible.

       {¶60} Third, appellant argues that Detective Deardowski’s statement in his

affidavit that the trash pull occurred at appellant’s residence was deliberately or

recklessly false because it took place 100 feet in front of his residence at the end of his

driveway. The trial court found it insignificant that the trash can was 100 feet from

appellant's residence since trash cans are often put out by the road at the end of the

resident’s driveway. Thus, there was nothing deliberately or recklessly false or

misleading about Detective Deardowski’s statement.

       {¶61} Appellant also argues that Detective Deardowski’s statement in his

affidavit that the marijuana bud was found “in conjunction with” the top portion of a heat-

sealed baggie was deliberately or recklessly false because the only connection between

the bud and the remnant of the baggie was that they were found in the same trash bag.

However, that was sufficient to support the detective’s statement and we perceive

nothing misleading about it.

       {¶62} Further, appellant argues Detective Deardowski omitted from his affidavit

the fact that, eight days prior to execution of the search warrant, in response to a

complaint, a truck registered to appellant was located near his house and a dog sniff did

not result in an alert to the presence of drugs in the vehicle. Appellant argues the

detective intentionally omitted this fact in an effort to establish probable cause when

none existed.    However, the trial court found this fact was insignificant because

Detective Deardowski said he was unaware of the negative dog sniff when he prepared




                                            16
the affidavit. The court also found that even if knowledge of the negative dog sniff could

be imputed to the detective, it would have had little weight in determining probable

cause since the dog sniff occurred several days before issuance of the warrant. This

finding is supported by State v. Blaylock, 2d Dist. Montgomery No. 24475, 2011-Ohio-

4865, in which the Second District stated:

       {¶63} The Sixth Circuit[, in Mays v. Dayton (6th Cir.1998), 134 F.3d 809,
             held that a Franks hearing based on omissions from an affidavit in
             support of a search warrant is merited “only in rare instances”
             because “affidavits with potentially material omissions, while not
             immune from Franks inquiry, are much less likely to merit a Franks
             hearing than are affidavits including allegedly false statements.” Id.
             Because affidavits are drafted in the middle and during the rush of
             a police investigation, the Sixth Circuit noted, “an affiant cannot be
             expected to include every piece of information gathered in the
             course of an investigation.” Id. In determining that no violation
             occurred, the court set forth a test for omissions triggering a Franks
             inquiry: “[E]xcept in the very rare case where the defendant makes
             a strong preliminary showing that the affiant with an intention to
             mislead excluded critical information from the affidavit, and the
             omission is critical to the finding of probable cause, Franks is
             inapplicable to the omission of disputed facts.” Id. at 816.
             (Emphasis sic.) Blaylock, supra, at ¶15.

       {¶64} We therefore hold the trial court did not err in finding that Detective

Deardowski did not deliberately or recklessly make any misstatement in his affidavit and

did not omit any facts with the intention to mislead.

       {¶65} In any event, even if the search warrant was flawed, that would not be the

end of our analysis. In certain situations, a “good faith exception” to the exclusionary

rule exists when there is no police illegality to deter. Young, supra, at 257, citing State v.

George, supra, citing Leon, supra, at 923. The “good faith exception” provides that

where evidence is obtained by police acting in reasonable reliance on a search warrant

issued by a detached and neutral magistrate or judge, which is later determined to be




                                             17
invalid, the evidence seized remains admissible. Young, supra, at 258, citing George at

paragraph three of the syllabus.

      {¶66} To determine whether a police officer’s reliance on a search warrant was

reasonable, this court held the test is whether a reasonably well-trained officer would

have known that the search was illegal, despite the authorization of the issuing judge or

magistrate. State v. Hawkins, 120 Ohio App.3d 277, 282 (11th Dist.1997).

      {¶67} While the trial court alternatively found that the good faith exception would

not apply, we do not agree. For the reasons discussed above, a reasonably well-

trained officer would not have known that the search was illegal, despite the

authorization of the issuing judge. Thus, even if we were to hold the search warrant was

invalid, the good faith exception would apply.

      {¶68} Appellant’s first assignment of error is overruled.

      {¶69} For appellant’s second assigned error, he contends:

      {¶70} “The trial court erred when it failed to re-open the suppression hearing to

consider trial testimony that contradicted the testimony given by a law enforcement

officer during the motion to suppress (sic), and the court may consider the testimony.”

      {¶71} This assignment of error revisits the alleged discrepancy between

Detective Deardowski’s statement in his affidavit and the trial testimony of Postal

Inspector Kudley regarding appellant’s apparent efforts to evade the $3,000 threshold.

Appellant argues that, due to this alleged inconsistency, the trial court should have re-

opened the suppression hearing.

      {¶72} The decision whether to re-open a suppression hearing rests within the

sound discretion of the court, and will not be disturbed absent an abuse of discretion.




                                           18
State v. Lashuay, 6th Dist. Wood No. WD-06-088, 2007-Ohio-6365, ¶19. Contrary to

appellant’s argument, the trial court did not ignore the apparently conflicting testimony.

Rather, the court considered the argument, but chose not to re-open the hearing

because appellant could have called, but failed to call, Mr. Kudley to testify at the

suppression hearing. Thus, appellant did not offer any new evidence in support of his

motion to re-open. Further, as noted above, the court found that Detective Deardowski’s

testimony was credible.

      {¶73} Since the trial court stated its reasons that were supported by the record,

the trial court did not abuse its discretion in deciding not to re-open the suppression

hearing.

      {¶74} Appellant’s second assignment of error is overruled.

      {¶75} For his third and final assignment of error, appellant alleges:

      {¶76} “The major drug offender specification should have been dismissed.”

      {¶77} Appellant filed a motion to dismiss the major drug offender specification

provided for at R.C. 2925.03 and R.C. 2925.11, which require that such offenders be

given the maximum sentence. Appellant argued the specification is unconstitutional

because it gives the state the authority to seek greater punishment for the underlying

offense without proof of any additional fact or element. The court denied the motion.

      {¶78} In support of his argument, appellant contends that the major drug

offender specification is analogous to the OVI offender specification, which the Eighth

District held to be unconstitutional in State v. Klembus, 8th Dist. Cuyahoga No. 100068,

2014-Ohio-3227.

      {¶79} In Klembus, the defendant argued that the repeat OVI offender




                                           19
specification allows the prosecutor to “arbitrarily obtain a greater prison sentence for the

underlying offense without proof of any additional element, fact, or circumstance.”      Id.

at ¶7. Agreeing with the defendant, the Eighth District held that a repeat OVI offender

may be subjected to an increased penalty solely at the prosecutor’s discretion when

deciding whether to present the repeat OVI offender specification to the grand jury. Id.

at ¶19. “The increased penalty does not depend upon the jury finding any additional

elements, facts, or circumstances beyond a reasonable doubt.” Id.

       {¶80} The Eighth District in Klembus relied on State v. Wilson, 58 Ohio St.2d 52

(1979), to support its holding.       In Wilson, the Ohio Supreme Court held that

prosecutorial discretion, standing alone, does not violate equal protection. Id. at 55.

However, if two statutes “prohibit identical activity, require identical proof, and yet

impose different penalties, then sentencing a person under the statute with the higher

penalty violates the Equal Protection Clause.” Id. at 55-56. Therefore, the Eighth District

in Klembus held that, in light of the prosecutor’s discretion and the fact there is no

requirement to apply the specification uniformly to all offenders, the repeat OVI

specification is not rationally related to a legitimate state purpose. Klembus at ¶21-23.

       {¶81} The Supreme Court of Ohio allowed a discretionary appeal of Klembus,

and in State v. Klembus, ___ Ohio St.3d ___, 2016-Ohio-1092, reversed the Eighth

District’s decision.   The Supreme Court distinguished Wilson, supra, noting that in

Wilson, the defendant challenged the constitutionality of the burglary statute and the

aggravated burglary statute, arguing that the two statutes imposed different

punishments for identical criminal conduct and thus violated equal protection. Id. at 55-

56. In contrast, the Supreme Court stated that specifications such as the repeat OVI




                                            20
offender specification do not prohibit conduct; they merely add sentencing

enhancements to the violation of a predicate statute. Id. at ¶17. Thus, the Supreme

Court held that because that case did not involve multiple criminal offenses, equal

protection was not implicated. Id. at ¶18. The Supreme Court further held that the

possibility of longer prison sentences for OVI offenders who continue to violate the OVI

statute is rationally related to the state’s interest in punishing repeat offenders and

protecting the public and, thus, the repeat OVI offender specification does not violate

equal protection. Id. at ¶22.

       {¶82} The analysis adopted by the Supreme Court in Klembus applies with

equal force to the major drug offender specification because that specification, like the

repeat OVI offender specification, does not prohibit conduct; it merely adds sentencing

enhancements (based on the amount of drugs involved) to the violation of a predicate

drug offense. As such, the major drug offender specification does not violate equal

protection.

       {¶83} We therefore hold the trial court did not err in denying appellant’s motion

to dismiss the major drug offender specification.

       {¶84} For the reasons stated in this Opinion, the assignments of error are

overruled. It is the order and judgment of this court that the judgment of the Geauga

County Court of Common Pleas is affirmed.



THOMAS R. WRIGHT, J., concurs,

COLLEEN MARY O’TOOLE, J., dissents with a Dissenting Opinion.

                                _____________________




                                           21
COLLEEN MARY O’TOOLE, J., dissents with a Dissenting Opinion.

      {¶85} I respectfully dissent.

      {¶86} Appellant argues that Detective Deardowski’s affidavit does not contain

sufficient information to support the search warrant issued in this case. He observes

that only one bud of marijuana was found in this trash, and that the partial baggie also

found in the trash was never checked for marijuana residue. The Eighth District has

found that failure to test a baggie allegedly used for storing marijuana militates against

using the discovery of the baggie in support of a search warrant in a drug case. State v.

Kelly, 8th Dist. Cuyahoga No. 91137, 2009-Ohio-957, ¶20.

      {¶87} Appellant further cites to this court’s decision in State v. Young, supra. In

that case, police were helping the Ashtabula housing inspector execute an

administrative warrant, when they spotted a baggie containing marijuana in plain view.

Id. at 249. Based on this, the police obtained a second warrant, allowing them to seize

drugs and related contraband, generally. Id. at 250. Large quantities of marijuana,

money and cocaine were discovered.         Id.   Appellant was indicted, and moved to

suppress, which motion the Ashtabula County Court of Common Pleas granted. Id. at

251-252.

      {¶88} This court reviewed the testimony of the detective obtaining the warrant in

the Young case and observed:

      {¶89} “The implication of Detective Pouska’s testimony is that on the basis of his

observation of a single baggy of marijuana, he had determined that appellee’s

residence was a ‘drug house,’ which conclusion was reinforced by his erroneous

assumption that a ‘laundry list’ affidavit and search warrant form had universal and




                                           22
omnipotent application regardless of the substantive scope of probable cause existing in

a specific case. The assumption that appellee’s residence was a ‘drug house’ was not

supported by any other evidence: Detective Pouska had not received a tip from an

informant; he had not received complaints from a neighbor; the police had not observed

the house; nor had they attempted to make a controlled buy; and, Detective Pouska had

no other direct evidence of any other contraband items to provide a panoramic basis of

trustworthy probable cause.

       {¶90} “In short, Detective Pouska treated his observation of a small baggy of

marijuana in appellee’s home as evidence of trafficking. In the absence of other indicia

of trafficking, this was a violation of appellee’s basic right to be free from unreasonable

searches. The search warrant should have been narrowly tailored to include those

items which the police could have reasonably anticipated finding on the basis of

observing a single baggy of marijuana, which would have included marijuana and

marijuana related paraphernalia.” Young at 255-256.

       {¶91} Similarly, in this case, appellant contends Detective Deardowski’s affidavit,

recounting the discovery of a single bud of marijuana in his trash, along with a partial

baggie never tested for drug residue, were insufficient facts to give the Chardon

Municipal Court probable cause to issue the wide-ranging warrant in this case.

       {¶92} Citing to Jones, supra, the majority finds that the totality of the

circumstances set forth in Detective Deardowski’s affidavit constituted probable cause

for the warrant to issue. In particular, the majority notes that appellant and his wife were

under investigation for money laundering, and that drug traffickers often launder money.

The majority further points to appellant’s 2006 drug conviction. Combined with the




                                            23
report from the U.S. Postal Inspector about the money laundering investigation, the

majority contends the totality of the circumstances justified the warrant issued.

       {¶93} This writer respectfully disagree. Jones is easily distinguished from the

instant case. In that case, the trial court granted a motion to suppress based on a

single trash pull, which ruling the Eighth District affirmed. Jones, supra, at 268. The

state appealed to the Supreme Court of Ohio, which reversed. Id. at 270-271. As the

Supreme Court noted, the trash pull itself revealed bottles of chemicals used for

methamphetamine production, and methamphetamine residue on plastic tubing. Id. at

267-268. The police had a report from a confidential informant that a woman named

“Lauren” was manufacturing methamphetamine. Id. at 267. They learned a woman

named Lauren Jones lived at the address where the trash pull eventually occurred –

they found her mail in the trash pull. Id. The totality of the circumstances clearly

supported the warrant which eventually issued.

       {¶94} In the present case there was the suspicion of money laundering, provided

by the U.S. Postal Inspector, in conjunction with other evidence which may have

supported a warrant to issue regarding whether appellant was engaged in money

laundering. However, it is clear that a single marijuana bud in his trash, along with an

eight year old drug conviction, did not provide sufficient evidence to justify a search

warrant directed to drug trafficking. The search warrant should have been narrowly

tailored to money laundering. The supporting affidavit did not provide probable cause

for the overbroad warrant which issued in this case.

       {¶95} Finding that the first assignment of error has merit I would decline to reach

the remaining assignments of error, deeming them moot.




                                            24
25